Case 2:20-mj-00211-VCF Document 2 Filed 02/05/21 Page 1 of 3




              SEALED




                                Office of the United States Attorney
                                District of Nevada
                                501 Las Vegas Boulevard South,
                                Suite 1100
                                Las Vegas, Nevada 89101
                                (702) 388-6336
              Case 2:20-mj-00211-VCF Document 2 Filed 02/05/21 Page 2 of 3




1    NICHOLAS A. TRUTANICH
     United States Attorney
2    District of Nevada
     Nevada Bar Number 13644
3    ALLISON REESE
     Assistant United States Attorney
4    Nevada Bar Number 13977
     501 Las Vegas Boulevard South, Suite 1100
5    Las Vegas, Nevada 89101
     (702) 388-6336 / Fax: (702) 388-5087
6    Allison.Reese@usdoj.gov
     Representing the United States of America
7
                                 UNITED STATES DISTRICT COURT
8                                     DISTRICT OF NEVADA

9    IN THE MATTER OF THE
     APPLICATION OF THE UNITED                                 Case No. 2:20-mj-211-VCF
10   STATES OF AMERICA FOR AN ORDER
     AUTHORIZING THE INSTALLATION AND                          GOVERNMENT’S MOTION TO
11   USE OF A PEN REGISTER, TRAP AND                           UNSEAL CASE
     TRACE DEVICE AND CALLER
12   IDENTIFICATION SERVICE, AND
     AUTHORIZING RELEASE OF
13   SUBSCRIBER INFORMATION, CELL
     SITE INFORMATION AND FOR A GPS
14   TRACKING WARRANT ON CELLULAR
     TELEPHONE NUMBER (702) 542-5929
15

16          The United States of America, by and through its attorneys, NICHOLAS A. TRUTANICH,

17   United States Attorney, and Allison Reese, Assistant United States Attorney, and respectfully moves

18   this Court for an Order to UNSEAL the instant case.

19   DATED this 1st day of February, 2021.

20                                             Respectfully,

21                                             NICHOLAS A. TRUTANICH
                                               United States Attorney
22
                                               /s/ Allison Reese
23                                             ______________________________
                                               ALLISON REESE
24                                             Assistant United States Attorney
             Case 2:20-mj-00211-VCF Document 2 Filed 02/05/21 Page 3 of 3




1                              UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
2

3    IN THE MATTER OF THE                          Case No. 2:20-mj-211-VCF
     APPLICATION OF THE UNITED
4    STATES OF AMERICA FOR AN ORDER
     AUTHORIZING THE INSTALLATION                  ORDER TO UNSEAL CASE
5    AND USE OF A PEN REGISTER, TRAP
     AND TRACE DEVICE AND CALLER
6    IDENTIFICATION SERVICE, AND
     AUTHORIZING RELEASE OF
7    SUBSCRIBER INFORMATION, CELL
     SITE INFORMATION AND FOR A GPS
8    TRACKING WARRANT ON CELLULAR
     TELEPHONE NUMBER (702) 542-5929
9

10         Based on the Motion of the Government, and good cause appearing therefore,

11   IT IS HEREBY ORDERED that the instant case is unsealed.

12         DATED this 5th day of February, 2021.

13

14                                                  _______________________________________
                                                    HON. CAM FERENBACH
15                                                  United States Magistrate Judge

16

17

18

19

20

21

22

23

24
                                              2
